Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2022 has been entered.
Election/Restrictions
This application is in condition for allowance except for the presence of claims (3, 7, 9, -13) directed to Species I, II, IV respectively non-elected without traverse.  Accordingly, claims  (3, 7, 9, -13) been cancelled.






 Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claim is the inclusion of the limitation underlined

    PNG
    media_image1.png
    643
    537
    media_image1.png
    Greyscale

in all the claims which is not found in the prior art references. Examiner reviewed the teaching of following prior arts:
Nashiki  (DE112006001089) teaches a rotor having rotor pole groups in which the N poles and S poles are alternately arranged in the circumferential direction; an (N + 1) number of stator pole groups in which a plurality of stator poles for each phase are arranged along or circumferentially so as to be positioned at substantially the same rotational phase position with respect to the electrical angle; and a 2N number of loop windings axially arranged between the stator pole groups of individual phases, the phase loop windings being arranged at axial end as shown in figure 1, but Nashiki doesn’t teaches the second direction is opposite to the first direction, the first core and the second core form at least a part of magnetic circuit by inputting the magnetic flux, which is output from the second pole face, to the third pole face, and by inputting the magnetic flux, which is output from the fourth pole face, to the first pole face, the first core and the second core are integrally formed as claimed in claim 1.
	Kramer (US PG Pub 2008/0179982) teaches he stators 510 and rotors 520 could be positioned to allow for this effect. Each stator 510 is lined up with the other phase's stators 511, 512 in a column parallel to the rotor shaft 590. The rotors 520 for phase 530 start lined up with the stators 510. The next phase placed axially on the shaft 590 has its rotors 521 offset from the first phase's 530 rotors 520. The third phase 550 placed axially along the shaft 590 has its stators 512 offset from both the first phase 530 and the second phase, 540 as shown in figure 4, but Kramer doesn’t teaches the second direction is opposite to the first direction, the first core and the second core form at least a part of magnetic circuit by inputting the magnetic flux, which is output from the second pole face, to the third pole face, and by inputting the magnetic flux, which is output from the fourth pole face, to the first pole face, the first core and the second core are integrally formed as claimed in claim 1.
Murakami (US PG Pub 20060284507) teaches his axial air gap-type electric motor includes a generally ring-shaped stator 20, and a pair of disk-like rotors 31 and 32 disposed in opposed relation respectively to opposite sides of the stator 20, with a predetermined gap formed between each rotor 31, 32 and the stator 20. The two rotors 31 and 32 are mounted on a common rotation shaft 24, and the stator 20 has bearing portions 26 provided at its inner peripheral portion, the bearing portions 26 supporting the rotation shaft 24, but Murakami doesn’t teaches the second direction is opposite to the first direction, the first core and the second core form at least a part of magnetic circuit by inputting the magnetic flux, which is output from the second pole face, to the third pole face, and by inputting the magnetic flux, which is output from the fourth pole face, to the first pole face, the first core and the second core are integrally formed as claimed in claim 1.
Qu (US PG Pub 2006/0028085) teaches the stator assembly 150 comprises inner 162 and outer stators 164. In accordance with one embodiment, the superconducting field coil 170 is mounted on an outer surface 163 of a ring shaped inner stator 162. A ring shaped outer stator 164 is located concentrically around the inner stator 162, such that the coil 170 is located between the inner 162 and outer 164 stators. In accordance with another embodiment, the coil 170 is mounted on an inner surface 169 of the outer stator 164, such that the coil 170 is located between the inner 162 and outer 164 stators. In accordance with yet another embodiment, two superconducting field coils 170 are employed, with one of the coils 170 being mounted on an outer surface 163 of inner stator 162, and the other coil 170 being mounted on an inner surface 169 of the outer stator 164, such that the coils 170 are located between the inner 162 and outer 164 stators as shown in figure 2, but Qu doesn’t teaches the second direction is opposite to the first direction, the first core and the second core form at least a part of magnetic circuit by inputting the magnetic flux, which is output from the second pole face, to the third pole face, and by inputting the magnetic flux, which is output from the fourth pole face, to the first pole face, the first core and the second core are integrally formed as claimed in claim 1.
Miller (6,531,799) teaches assembly 10 includes a generally cylindrical housing or member 12, a stationary stator member or assembly 14, two substantially identical and opposed rotors or members 16, 18, and a pair stationary field coils 22, 24. Rotors 16, 18 are each coupled to a rotatable shaft 20; stator assembly 14 is fixedly coupled to housing 12 and is disposed in relative close proximity to and between rotors 16, 18; and stationary field coils 22, 24 are fixedly mounted and/or reside within channels 26, 28 which are integrally formed within stator assembly 14. As described more fully and completely below, field coils 22, 24 are selectively energizable to controllably vary the flux generated by assembly 10 as shown in figure 1, Miller doesn’t teaches the second direction is opposite to the first direction, the first core and the second core form at least a part of magnetic circuit by inputting the magnetic flux, which is output from the second pole face, to the third pole face, and by inputting the magnetic flux, which is output from the fourth pole face, to the first pole face, the first core and the second core are integrally formed as claimed in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850.  The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        May 31, 2022